





Amendment No. 1 to the Roadhouse Holding Inc.
Amended and Restated Stock Incentive Plan


THIS AMENDMENT NO. 1 to the Roadhouse Holding Inc. Amended and Restated Stock
Incentive Plan (the “Plan”) is effective as of October 4, 2014.


1.    Section 5.1 of the Plan is hereby amended and restated as follows (change
is in bold):


“5.1    Number. Subject to the provisions of Section 5.3, the number of Shares
subject to Options under the Plan may not exceed 640,000 Shares1, all of which
may be subject to grants of Incentive Stock Options. The Shares to be delivered
under the Plan may consist, in whole or in part, of shares held in treasury or
authorized but unissued shares not reserved for any other purpose.


*    *    *


In all other respects, the form, terms and provisions of the Plan remain
unchanged and in full force and effect.




















































1
The Plan currently authorizes the delivery of 400,000 Shares. Pursuant to
Amendment No. 1 to the Plan, effective October 4, 2014, the number of Shares
authorized for delivery was increased by 240,000 Shares, to 640,000 Shares.










